United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3614
                                   ___________

James Hightower, Sr.,                  *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,    * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                         Submitted: May 6, 2003
                             Filed: May 12, 2003
                                  ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      James Hightower, Sr., appeals the district court’s1 order affirming the
termination of disability insurance benefits. After previously being awarded benefits
retroactive to 1983, Hightower was notified in 1996 that his benefits were being
terminated pursuant to a drug and alcohol review. In July 1996 he challenged the
termination, claiming disability since 1983 from bronchitis, hypertension, hepatitis,


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
and heart, liver, and spinal problems. After a hearing where a vocational expert (VE)
testified, an administrative law judge (ALJ) determined that Hightower’s chronic
neck and back pain caused severe limitations, but he could perform the jobs the VE
identified in response to a hypothetical the ALJ posed. Having carefully reviewed
the record, see Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (standard
of review), we affirm.

        Like the district court, we reject Hightower’s contention that the ALJ should
have applied the continuing-disability review procedures to his case. See Mittlestedt
v. Apfel, 204 F.3d 847, 849, 851-52 (8th Cir. 2000). Contrary to Hightower’s
assertions, we conclude that the ALJ’s finding as to his credibility was proper, see
Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (credibility analysis); and that there
is no indication he would meet the requirements of Listings 12.05 (mental
retardation) or 12.08 (personality disorders) unless he continued to abuse alcohol, see
Mittlestedt, 204 F.3d at 851 (key factor is whether claimant would still be disabled
if he stopped using drugs or alcohol). His remaining arguments also provide no basis
for reversal.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-